Opinion issued June 29, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01108-CV
____________

MARK REYNOLDS, Appellant

V.

MAHA REYNOLDS, Appellee



On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2005-27761



MEMORANDUM OPINION
	Appellant Mark Reynolds has filed an unopposed motion to dismiss his appeal. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.